PER CURIAM.
This is an appeal from an order dismissing a writ of habeas corpus and remanding the prisoner to custody. Petitioner was convicted of murder and sentenced to life imprisonment by the United States District Court for the District of Columbia. He asks to be released on writ of habeas corpus on the ground that the trial court received in evidence against him on his trial a confession which he contends was extorted from him in violation of his rights as laid down in the case of McNabb v. United States, 318 U.S. 332, 63 S.Ct. 608, 87 L.Ed. 819, which was an appeal from a convicr tion in a criminal case. There was no showing of any such gross violation of constitutional right as would deny the prisoner the substance of a fair trial and thus oust the court of jurisdiction to impose sentence. What we have is nothing more than an attempt by habeas corpus to review the proceedings had on the trial. This the prisoner may not do. The judgment appealed from will be affirmed on the authority of Eury v. Huff, 4 Cir., 141 F.2d 554; Sanderlin v. Smyth, 4 Cir., 138 F.2d 729; Burall v. Johnson, 9 Cir., 134 F.2d 614, certiorari denied 319 U.S. 768, 63 S.Ct. 1327, 87 L.Ed. 1717, rehearing denied 320 U.S. 810, 64 S.Ct. 30; and Graham v. *61Squier, 9 Cir., 132 F.2d 681, certiorari denied Graham v. Warden, U. S. Penitentiary, 318 U.S. 777, 63 S.Ct. 830.
Affirmed.